COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Interest of B.M.D. aka B.D. and K.J .H. v. Department of
                         Family Protective Services

Appellate case number:   01-14-00198-CV

Trial court case number: 2012-04204J

Trial court:             315th District Court of Harris County

        On March 10, 2014, the court reporter filed a request for extension of time to file the
record. The motion is GRANTED, in part. The reporter’s record is due within 15 days of the
date of this order.
        Because this is a termination case, the Court is required to bring this appeal to final
disposition within 180 days of the date the notice of appeal was filed so far as reasonably
possible. See Tex. R. Jud. Admin. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app.
(West Supp. 2012). For this reason, no further extensions of time to file the record will be
granted.
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                   X Acting individually  Acting for the Court


Date: March 13, 2014